Exhibit 10.13

Execution Version

DIRECTOR INDEMNIFICATION AGREEMENT

This Director Indemnification Agreement (“Agreement”) is made as of December 19,
2019 by and between KLDiscovery Inc., a Delaware corporation (the “Company”),
and [______] (“Indemnitee”).

RECITALS:

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
directors or in other capacities unless they are provided with adequate
protection through insurance and adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, (i) the Second Amended and Restated Certificate of Incorporation of the
Company (as may be amended from time to time, the “Certificate of
Incorporation”) and the Amended and Restated Bylaws of the Company (as may be
amended from time to time, the “Bylaws”) require indemnification of the officers
and directors of the Company, (ii) Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”) and (iii) the Certificate of Incorporation, the Bylaws and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive and contemplate that contracts may be entered into between the Company
and members of the Board, officers and other persons with respect to
indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and the Bylaws and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder unless otherwise expressly stated herein; and

WHEREAS, (i) Indemnitee does not regard the protection available under the
Certificate of Incorporation, the Bylaws and insurance as adequate in the
present circumstances, (ii) Indemnitee may not be willing to serve or continue
to serve as a director without adequate protection, (iii) the Company desires
Indemnitee to serve in such capacity, and (iv) Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that Indemnitee be so indemnified.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions.

(a) As used in this Agreement:

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.



--------------------------------------------------------------------------------

“Corporate Status” describes the Indemnitee’s past, present or future status as
a director, officer, fiduciary, trustee, employee or agent of (i) the Company or
(ii) any other Enterprise of which such person is or was serving at the request
of the Company.

“Enterprise” shall mean the Company and any of its subsidiaries and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent, fiduciary
or trustee.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expenses” shall mean all reasonable direct and indirect costs, expenses, fees
and charges (including without limitation attorneys’ fees, retainers, court
costs, transcript costs, fees and cost of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses) of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include, without
limitation, (i) reasonable expenses incurred in connection with any appeal
resulting from, incurred by Indemnitee in connection with, arising out of
respect of or relating to, any Proceeding, including without limitation, the
premium, security for, and other costs relating to any cost bond, supersedes
bond, or other appeal bond or its equivalent, (ii) for purposes of Section 11(d)
only, reasonable expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement and (iv) any interest, assessments or other
charges in respect of the foregoing.

“Financial Investor Entities” means (i) CEOF II DE I AIV, L.P., a Delaware
limited partnership, (ii) Revolution Growth III, LP, (iii) Westview Capital
Partners III, L.P., (iv) MGG Investment Group and (v) any Affiliate of any
Person referenced in the preceding clauses (i), (ii), (iii) or (iv); provided,
however, that neither the Company nor any of its subsidiaries shall be
considered Financial Investor Entities hereunder.

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company, Indemnitee or
any Financial Investor Entities in any matter material to any such party (other
than with respect to matters concerning the Indemnitee under this Agreement, or
of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder; provided, however, that the term “Independent Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

“Liabilities” means (i) all claims, liabilities, damages, losses, judgments
(including pre- and post-judgment interest), orders, fines, penalties and other
amounts payable in connection with, arising out of, or in respect of or relating
to any Proceeding, including, without limitation, amounts paid in settlement in
any Proceeding and all costs and expenses in complying with any judgment, order
or decree issued or entered in connection with any Proceeding or any settlement
agreement, stipulation or consent decree entered into or issued in settlement of
any Proceeding.

 

-2-



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any actual threatened, pending or completed action,
claim, suit, arbitration, alternate dispute resolution mechanism, formal or
informal hearing, inquiry or investigation, litigation, inquiry, administrative
hearing or any other actual, threatened, pending or completed judicial,
administrative or arbitration proceeding (including, without limitation, any
such proceeding under the Securities Act of 1933, as amended, or the Exchange
Act or any other federal law, state law, statute or regulation), whether brought
by or in the name or right of the Company or otherwise, and whether of a civil,
criminal, administrative or investigative nature, in each case, in which
Indemnitee was, is or will be, or is threatened to be, involved as a party,
witness or otherwise by reason of the Indemnitee’s Corporate Status, or by
reason of any actual or alleged action taken by Indemnitee or of any inaction on
Indemnitee’s part while acting in such capacity, in each case, whether or not
serving in such capacity at the time any Liability or Expense is incurred for
which indemnification, reimbursement, or advancement of expenses can be provided
under this Agreement.

(b) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
fiduciary, trustee, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, fiduciary, trustee, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

Section 2. Indemnity in Third-Party Proceedings. The Company shall indemnify and
hold harmless Indemnitee, to the fullest extent permitted by applicable law,
from and against all Liabilities and Expenses suffered or incurred by Indemnitee
or on Indemnitee’s behalf in connection with any Proceeding (other than any
Proceeding brought by or in the name or right of the Company to procure a
judgment in its favor), or any claim, issue or matter therein, if Indemnitee
acted in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interests of the Company and, in the case of a criminal
proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful.

Section 3. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding brought by or in the name or right of the Company to procure a
judgment in its favor, or any claim, issue or matter therein, if Indemnitee
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company. No indemnification for Liabilities
and Expenses shall be made under this Section 3 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court to
be liable to the Company, unless and only to the extent that the Delaware Court
of Chancery or any court in which the Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

 

-3-



--------------------------------------------------------------------------------

Section 4. Indemnification for Expenses as a Party Who is Partly Successful.
Notwithstanding any other provisions of this Agreement, and without limiting the
rights of Indemnitee under any other provision hereof, to the fullest extent
permitted by applicable law, to the extent that (i) Indemnitee is a party to (or
a participant in) any Proceeding, (ii) the Company is not permitted by
applicable law to indemnify Indemnitee with respect to any claim brought in such
Proceeding if such claim is asserted successfully against Indemnitee and
(iii) Indemnitee is not wholly successful in such Proceeding but is successful,
on the merits or otherwise (including settlement thereof), as to one or more but
less than all claims, issues or matters in such Proceeding, then the Company
shall indemnify Indemnitee against all Liabilities and Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this Section
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by settlement, entry of a plea of nolo contendere or by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 5. Indemnification For Expenses as a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, he shall
be indemnified against all Liabilities and Expenses suffered or incurred by him
or on his behalf in connection therewith.

Section 6. Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3, or 4, the Company shall indemnify Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to any Proceeding (including a Proceeding by or in the name or
right of the Company to procure a judgment in its favor) against all Liabilities
and Expenses suffered or incurred by Indemnitee in connection with such
Proceeding:

(a) to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL, and

(b) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary, the Company shall advance, to the extent not prohibited by law,
the Expenses incurred by Indemnitee in connection with any Proceeding, and such
advancement shall be made no later than fifteen (15) days after the receipt by
the Company of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest-free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed. Notwithstanding anything herein to the contrary (including, for the
avoidance of doubt, Section 11(d)), the Indemnitee shall qualify for advances
upon the execution and delivery to the Company of this Agreement, which shall
constitute an undertaking providing that the Indemnitee undertakes to repay such
advance if and to the extent that it is ultimately determined in a decision by a
court of competent jurisdiction from which no appeal can be taken that
Indemnitee is not entitled to be indemnified by the Company.

 

-4-



--------------------------------------------------------------------------------

Section 8. Procedure for Notification and Defense of Claim.

(a) Indemnitee shall notify the Company in writing of any Proceeding with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. The written notification to the Company
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding. To obtain indemnification or advancement of Expenses
under this Agreement, Indemnitee shall submit to the Company a written request
therefor, including therein or therewith such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding. Any delay or failure by Indemnitee to
notify the Company hereunder will not relieve the Company from any liability
which it may have to Indemnitee hereunder or otherwise than under this Agreement
unless, and to the extent that, such failure materially prejudices the interests
of the Company, and any delay or failure in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification or advancement of Expenses, advise the Board in writing that
Indemnitee has made such a request.

(b) In the event Indemnitee is entitled to indemnification or advancement of
Expenses with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld, conditioned or delayed) to
represent Indemnitee in and with respect to such Proceeding, at the sole expense
of the Company, or (ii) have the Company assume the defense of Indemnitee in
such Proceeding, in which case the Company shall assume the defense of such
Proceeding with counsel selected by the Company and approved by Indemnitee
(which approval shall not be unreasonably withheld, conditioned or delayed)
within ten (10) days of the Company’s receipt of written notice of Indemnitee’s
election to cause the Company to do so. If the Company is required to assume the
defense of any such Proceeding, it shall engage legal counsel for such defense,
and the Company shall be solely responsible for all fees and expenses of such
legal counsel and otherwise of such defense. Such legal counsel may represent
both Indemnitee and the Company (and/or any other party or parties entitled to
be indemnified by the Company with respect to such matter) unless, in the
reasonable opinion of Indemnitee (after consultation with legal counsel), there
is an actual conflict of interest between Indemnitee and the Company (or any
other such party or parties) or there are legal defenses available to Indemnitee
that are not available to the Company (or any such other party or parties).
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate counsel at its
own expense. The party having responsibility for defense of a Proceeding shall
provide the other party and its counsel with all copies of pleadings and
material correspondence relating to the Proceeding. Indemnitee and the Company
shall reasonably cooperate in the defense of any Proceeding with respect to
which indemnification is sought hereunder, regardless of whether the Company or
Indemnitee assumes the defense thereof. Indemnitee may not settle or compromise
any Proceeding without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed. The Company may not
settle or compromise any Proceeding without the prior written consent of
Indemnitee, which consent shall not be unreasonably withheld, conditioned or
delayed.

Section 9. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 8(a), the Company shall advance all reasonable fees and expenses
necessary to defend against a Claim pursuant to the undertaking set forth in
Section 7 hereof. If any determination by the Company is required by applicable
law with respect to Indemnitee’s ultimate entitlement to indemnification, such
determination

 

-5-



--------------------------------------------------------------------------------

shall be made (i) if Indemnitee shall request such determination be made by
Independent Counsel, by Independent Counsel selected by the Company and
reasonably agreed to by Indemnitee, and (ii) in all other circumstances, in any
manner permitted by the DGCL. Subject to Sections 9(c) and 10 hereof, the
Company shall use commercially reasonable efforts to make such determination
within thirty (30) days after receipt of Indemnitee’s written request for
indemnification pursuant to this Agreement. Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom. The Company will
not deny any written request for indemnification hereunder made by Indemnitee
unless an adverse determination as to Indemnitee’s entitlement to such
indemnification described in this Section 9(a) has been made. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. The Company shall be bound by and shall have no
right to challenge a favorable determination of Indemnitee’s entitlements.

(b) In the event any determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 9(a) hereof, (i) the Independent
Counsel shall be selected by the Company within ten (10) days of the Submission
Date (the cost of each such counsel to be paid by the Company), (ii) the Company
shall give written notice to Indemnitee advising it of the identity of the
Independent Counsel so selected and (iii) Indemnitee may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company Indemnitee’s written objection to such selection. Absent a timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is so made by Indemnitee, the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn. If no
Independent Counsel shall have been selected and not objected to before the
later of (i) thirty (30) days after the later of submission by Indemnitee of a
written request for indemnification pursuant to Section 9(a) hereof (the
“Submission Date”) and (ii) ten (10) days after the final disposition of the
Proceeding, each of the Company and Indemnitee shall select a law firm or member
of a law firm meeting the qualifications to serve as Independent Counsel, and
such law firms or members of law firms shall select the Independent Counsel.
Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 11(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(c) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding; provided that, in
absence of any such determination with respect to such Proceeding, the Company
shall pay Liabilities and advance Expenses with respect to such Proceeding as if
the Company had determined the Indemnitee to be entitled to indemnification and
advancement of Expenses with respect to such Proceeding.

 

-6-



--------------------------------------------------------------------------------

Section 10. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(b) If the person, persons or entity empowered or selected under Section 9 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
a prohibition of such indemnification under applicable law; provided, however,
that such 30-day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if (i) the determination is to be made by
Independent Counsel and Indemnitee objects to the Company’s selection of
Independent Counsel and (ii) the Independent Counsel ultimately selected
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.

(d) Effect of Settlement. To the greatest extent permitted by law, settlement of
any Proceeding without any finding of responsibility, wrongdoing or guilt on the
part of the Indemnitee with respect to claims asserted in such Proceeding shall
constitute a conclusive determination that Indemnitee is entitled to
indemnification hereunder with respect to such Proceeding.

(e) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers, employees,
board (or committees thereof) or agents of the Enterprise in the course of their
duties, or on the advice of legal counsel or other advisors (including financial
advisors and accountants) for the Enterprise or on information or records given
or reports made to the Enterprise by an independent certified public accountant
or by an appraiser, actuary or other expert or advisor selected with reasonable
care by the Enterprise. The provisions of this Section 10(e) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

(f) Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

 

-7-



--------------------------------------------------------------------------------

Section 11. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 9(a) of this Agreement within sixty
(60) days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 4 or 5 or the
second to last sentence of Section 9(a) of this Agreement within ten (10) days
after receipt by the Company of a written request therefor, (v) payment of
indemnification pursuant to Section 2, 3 or 6 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or (vi) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or Proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
the Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a
court of competent jurisdiction of Indemnitee’s entitlement to such
indemnification and/or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 9(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 11, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c) If a determination shall have been made pursuant to Section 9(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 11, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnity, or (ii) a prohibition of such indemnification under applicable law.

(d) The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 11 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. It is the intent of the Company that the Indemnitee not be required
to incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder. The
Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action or Proceeding brought by Indemnitee for indemnification or
advance of Expenses from the Company under this Agreement, any other agreement,
or the Certificate of Incorporation or the Bylaws of the Company, or under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

 

-8-



--------------------------------------------------------------------------------

Section 12. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate of
Incorporation, the Bylaws and/or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of Expenses and/or insurance provided by one or
more Persons with whom or which Indemnitee may be associated (including, without
limitation, any Financial Investor Entity). The Company hereby acknowledges and
agrees that (i) the Company shall be the indemnitor of first resort with respect
to any Proceeding, Expense, Liability or matter that is the subject of the
Indemnity Obligations, (ii) the Company shall be primarily liable for all
Indemnification Obligations and any indemnification afforded to Indemnitee in
respect of any Proceeding, Expense, Liability or matter that is the subject of
Indemnity Obligations, whether created by law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
(including, without limitation, any Financial Investor Entity) to indemnify
Indemnitee and/or advance Expenses to Indemnitee in respect of any proceeding
shall be secondary to the obligations of the Company hereunder, (iv) the Company
shall be required to indemnify Indemnitee and advance Expenses to Indemnitee
hereunder to the fullest extent provided herein without regard to any rights
Indemnitee may have against any other Person with whom or which Indemnitee may
be associated (including, any Financial Investor Entity) or insurer of any such
Person and (v) the Company irrevocably waives, relinquishes and releases (1) any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Financial Investor Entity) from any claim of contribution,
subrogation, reimbursement, exoneration or indemnification, or any other
recovery of any kind in respect of amounts paid by the Company hereunder; and
(2) any right to participate in any claim or remedy of Indemnitee against any
Financial Investor Entity (or former Financial Investor Entity), whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Financial Investor Entity (or former Financial Investor Entity), directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. In the event any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Financial Investor Entity) or their insurers advances or
extinguishes any liability or loss which is the subject of any Indemnity
Obligation owed by the Company or payable under any insurance policy provided
under this Agreement, the payor shall have a right of subrogation against the
Company or its insurer or insurers for all amounts so paid which would otherwise
be payable by the Company or its insurer or insurers under this Agreement. In no
event will payment of an Indemnity Obligation of the Company under this
Agreement by any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Financial Investor Entity) or their insurers
affect the obligations of the Company hereunder or shift primary liability for
any Indemnity Obligation to any other

 

-9-



--------------------------------------------------------------------------------

Person with whom or which Indemnitee may be associated (including, without
limitation, any Financial Investor Entity). Any indemnification and/or insurance
or advancement of Expenses provided by any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Financial
Investor Entity) with respect to any liability arising as a result of
Indemnitee’s Corporate Status or capacity as an officer or director of any
Person is specifically in excess over any Indemnity Obligation of the Company or
any valid and collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Company under this Agreement, and any obligation to provide
indemnification and/or insurance or advance Expenses of any other Person with
whom or which Indemnitee may be associated (including, without limitation, any
Financial Investor Entity) shall be reduced by any amount that Indemnitee
collects from the Company as an indemnification payment or advancement of
Expenses pursuant to this Agreement.

(c) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, fiduciaries,
trustees or agents of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, fiduciary,
trustee or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

(d) In the event of any payment under this Agreement, the Company shall not be
subrogated to and hereby waives any rights to be subrogated to any rights of
recovery of Indemnitee, including rights of indemnification provided to
Indemnitee from any other person or entity with whom Indemnitee may be
associated (including, without limitation, any Financial Investor Entity) as
well as any rights to contribution that might otherwise exist; provided,
however, that the Company shall be subrogated to the extent of any such payment
of all rights of recovery of Indemnitee under insurance policies of the Company
or any of its subsidiaries.

(e) The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.

Section 13. Duration of Agreement; Successors and Assigns; Not Employment
Contract. This Agreement shall continue until and terminate upon the latest of:
(i) fifteen (15) years after the date that Indemnitee shall have ceased to serve
as a director, officer, employee, fiduciary, trustee or agent of the Company or
(at the request of the Company) any other Enterprise and (ii) one (1) year after
the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any action or proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement relating thereto. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and Indemnitee’s heirs, executors and administrators. The Company
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any

 

-10-



--------------------------------------------------------------------------------

Enterprise), if any, is at will, and the Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment contract between Indemnitee and the Company (or any of
its subsidiaries or any Enterprise), other applicable formal severance policies
duly adopted by the Board, or, with respect to service as a director of the
Company, by the Certificate of Incorporation, and the Bylaws, and the DGCL.

Section 14. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 15. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director, officer, employee, fiduciary, trustee or agent of the Company or (at
the request of the Company) any other Enterprise.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws and applicable law, and shall not be deemed a substitute therefore, nor
to diminish or abrogate any rights of Indemnitee thereunder unless otherwise
expressly stated herein.

(c) The parties hereto agree that each party hereto may enforce this Agreement
by seeking specific performance hereof, without any necessity of showing
irreparable harm or posting a bond, which requirements are hereby waived, and
that by seeking specific performance, Indemnitee shall not be precluded from
seeking or obtaining any other relief to which he or she may be entitled.

Section 16. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all of the parties
hereto. Except as otherwise expressly provided herein, the rights of a party
hereunder (including the right to enforce the obligations hereunder of the other
parties) may be waived only with the written consent of such party, and no
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

 

-11-



--------------------------------------------------------------------------------

Section 17. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(b) If to the Company to:

KLDiscovery Inc.

8201 Greensboro Dr.

Suite 300

McLean, VA 22102

Attention: Christopher Weiler

Facsimile:

E-mail: chris.weiler@kldiscovery.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan

Facsimile: (202) 637-2201

E-mail: paul.sheridan@lw.com

or to any other address as may have been furnished to Indemnitee by the Company.

Section 18. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company and any other Enterprise (and
their other respective directors, officers, employees, fiduciaries, trustees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

Section 19. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules that would require the application of any other
laws. The Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Chancery Court of the State of
Delaware and any state appellate court therefrom within the State of Delaware
(unless the Chancery Court declines to accept jurisdiction over a particular
matter, in which case, in any Delaware state or federal court within the State
of Delaware) (the “Chosen Courts”), and not in any

 

-12-



--------------------------------------------------------------------------------

other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Chosen Courts for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Chosen Courts, and (iv) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Chosen Courts has been brought in an improper or inconvenient forum.

Section 20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 21. Third-Party Beneficiaries. The Financial Investor Entities are
intended third-party beneficiaries of this Agreement.

Section 22. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

KLDISCOVERY INC.

By:  

 

Name:  

 

Office:  

 

INDEMNITEE

Name:  

 

Address:  

 

 

 

 

 

 

 

[Signature Page to Indemnification Agreement]